--------------------------------------------------------------------------------

Exhibit 10.4
 
 
EXECUTION COPY
 
 
REGISTRATION RIGHTS AGREEMENT, dated as of January 28, 2014 (this “Agreement”),
by and between KonaRed Corporation, a Nevada corporation (the “Company”), and
VDF FutureCeuticals, Inc., an Illinois corporation (the “Investor”).
 
WHEREAS, pursuant to the Settlement Agreement, dated as of January 28, 2014, by
and between the Company and the Investor (the “Settlement Agreement”), and the
License Agreement, dated as of January 28, 2014, by and between the Company and
the Investor (the “License Agreement”), upon the terms and subject to the
conditions contained therein, the Company is issuing to the Investor a Senior
Secured Convertible Note of the Company, dated as of January 28, 2014 (the
“Convertible Note”), and a Warrant to purchase shares of Common Stock (the
“Warrant”).
 
WHEREAS, as a condition to the Investor consummating the transactions
contemplated by the Settlement Agreement and the License Agreement, the Company
has agreed to provide the Investor with the rights set forth in this Agreement.
 
Accordingly, the parties hereto agree as follows:
 
SECTION 1.  Definitions.  As used herein, unless the context otherwise requires,
the following terms have the following respective meanings:
 
1.1.           “Affiliate” means with respect to any Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.
 
1.2.           “Agreement” has the meaning set forth in the introduction.
 
1.3.           “Assignee” has the meaning set forth in Section 4.2.
 
1.4.           “Board of Directors” means the board of directors of the Company.
 
1.5.           “Common Stock” means any shares of common stock, par value $0.001
per share, of the Company, now or hereafter authorized to be issued, and any and
all securities of any kind whatsoever of the Company or any successor thereof
which may be issued on or after the date hereof in respect of, in exchange for,
or upon conversion of shares of Common Stock pursuant to a merger,
consolidation, stock split, reverse split, stock dividend, recapitalization of
the Company or otherwise.
 
1.6.           “Company” has the meaning set forth in the introduction and
includes any successor thereto by merger, consolidation or otherwise.
 
1.7.           “Convertible Note” has the meaning set forth in the recitals.
 
1.8.           “Convertible Securities” shall mean (i) any options or warrants
to purchase or other rights to acquire Common Stock, (ii) any securities by
their terms convertible into or exchangeable for Common Stock, and (iii) any
options or warrants to purchase or other rights to acquire any such convertible
or exchangeable securities.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.9.           “Demand Exercise Notice” has the meaning set forth in Section
2.1(a).
 
1.10.         “Demand Registration” has the meaning set forth in Section 2.1(g).
 
1.11.         “Exchange Act” means the Securities Exchange Act of 1934, as
amended, or any similar federal statute, and the rules and regulations of the
SEC thereunder, all as the same shall be in effect at the time.  Reference to a
particular section of the Exchange Act, shall include a reference to the
comparable section, if any, of any such similar federal statute.
 
1.12.         “FINRA” means Financial Industry Regulatory Authority.
 
1.13.         “Holder” means the Investor and any Assignee.
 
1.14.         “Holder Demand” has the meaning set forth in Section 2.1(a).
 
1.15.         “Indemnified Party” means any Person seeking indemnification
pursuant to Section 2.6.
 
1.16.         “Indemnifying Party” means any Person from whom indemnification is
sought pursuant to Section 2.6.
 
1.17.         “Indemnitees” has the meaning set forth in Section 2.6(a).
 
1.18.         “Initiating Holder” means the party or parties delivering a Holder
Demand as provided for under Section 2.1(a).
 
1.19.         “Investor” has the meaning set forth in the introduction and
includes any successor thereto by merger, consolidation or otherwise.
 
1.20.         “License Agreement” has the meaning set forth in the recitals.
 
1.21.         “Lincoln Park” means Lincoln Park Capital Fund, LLC, a Illinois
limited liability company or an Affiliate thereof.
 
1.22.         “Losses” has the meaning set forth in Section 2.6(a).
 
1.23.         “Majority Participating Holders” means, at any time, Participating
Holders holding more than 50% of the Registrable Securities proposed to be
included in any offering of Registrable Securities by such Participating Holders
pursuant to Section 2.1 or Section 2.2.
 
1.24.         “Participating Holders” means any Holder participating in any
offering of Registrable Securities pursuant to Section 2.1 or Section 2.2.
 
1.25.         “Person” means an individual, a corporation, a partnership, a
limited liability company, a business, an association, a trust, an individual,
or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
 
1.26.         “Postponement Period” has the meaning set forth in Section 2.1(i).
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
1.27.         “Settlement Agreement” has the meaning set forth in the recitals.
 
1.28.         “Qualified Independent Underwriter” has the meaning set forth in
FINRA Rule 5121(f)(12).
 
1.29.         “Registrable Securities” means any of the following when held by a
Holder: (i) any shares of Common Stock issued upon the conversion of the
Convertible Note, (ii) any shares of Common Stock issued upon exercise of the
Warrant, and (iii) any shares of Common Stock acquired by the Holders from the
Company after the date hereof upon exercise or conversion of Convertible
Securities that are acquired by the Holders from the Company after the date
hereof.  For purposes of this Agreement, a Person will be deemed to be a Holder
of Registrable Securities whenever such Person has the right to acquire,
directly or indirectly, such Registrable Securities (upon conversion, exercise
or exchange of the Convertible Note, the Warrant or any other Convertible
Securities but disregarding any restrictions or limitations upon the exercise of
such right), whether or not such acquisition has actually been effected, and
such Person shall not be required to convert, exercise or exchange the
Convertible Note, the Warrant or any such Convertible Security (or otherwise
acquire such Registrable Security) to participate in any registered offering
hereunder until the closing of such offering.  As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when (a) a
registration statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with such registration statement or (b) when such
securities shall have been sold pursuant to Rule 144 under the Securities Act or
similar rule then in effect.
 
1.30.         “Registration Expenses” means all fees and expenses incurred in
connection with the Company’s performance of or compliance with Section 2
hereof, including, without limitation, (i) all registration, filing and
applicable SEC fees, FINRA fees, national securities exchange or inter-dealer
quotation system fees, and fees and expenses of complying with state securities
or “blue sky” laws (including fees and disbursements of counsel to the
underwriters and the Participating Holders in connection with “blue sky”
qualification of the Registrable Securities and determination of their
eligibility for investment under the laws of the various jurisdictions), (ii)
all printing (including, if applicable, printing certificates for the
Registrable Securities in a form eligible for deposit with The Depository Trust
Company and printing preliminary and final prospectuses), word processing,
duplicating, telephone and facsimile expenses, and messenger and delivery
expenses, (iii) all fees and disbursements of counsel for the Company and of its
independent public accountants, including the expenses of “cold comfort” letters
or any special audits required by, or incident to, such registration, (iv) all
reasonable fees and expenses of any special experts or other Persons retained by
the Company in connection with any registration, (v) Securities Act liability
insurance or similar insurance if the Company so desires or the underwriters so
require in accordance with then-customary underwriting practices, (vi) all
applicable rating agency fees with respect to the Registrable Securities, (vii)
reasonable fees and expenses of a Qualified Independent Underwriter and its
counsel, (viii) all fees and disbursements of the underwriters (other than
underwriting discounts and commissions but, including reasonable fees and
disbursements of one counsel for such underwriters), (ix) all transfer taxes,
and (x) all expenses incurred in connection with promotional efforts or
“roadshows” (as negotiated by the Company with the underwriters); provided,
however, that Registration Expenses shall exclude, and the Participating Holders
shall pay ratably, underwriting discounts and commissions in respect of the
Registrable Securities being registered for such Participating Holders.
 
1.31.         “SEC” means the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
1.32.         “Section 2.2 Sale Amount” has the meaning set forth in Section
2.2(c).
 
1.33.         “Securities Act” means the Securities Act of 1933, as amended, or
any similar federal statute, and the rules and regulations of the SEC
thereunder, all as the same shall be in effect at the time.  References to a
particular section of the Securities Act shall include a reference to the
comparable section, if any, of any such similar federal statute.
 
1.34.         “Warrant” has the meaning set forth in the recitals.
 
SECTION 2.  Registration Under the Securities Act.
 
2.1.           Registration on Demand.
 
(a)           Demand.  At any time or from time to time, a Holder or Holders
holding a majority of Registrable Securities then outstanding may require the
Company to use its best efforts to effect the registration under the Securities
Act of all or part of their respective Registrable Securities (subject to any
limits that may be imposed by the SEC pursuant to Rule 415 under the Securities
Act), by delivering a written request (a “Holder Demand”) therefor to the
Company specifying the number of shares of Registrable Securities to be
registered and the intended method of distribution thereof.  As promptly as
practicable, but no later than 10 days after receipt of a Holder Demand, the
Company shall give written notice (the “Demand Exercise Notice”) of the Holder
Demand to all Holders of Registrable Securities.  Such Holders shall have the
option, within 10 days after the receipt of the Demand Exercise Notice, to
request, in writing, that the Company include in such registration any
Registrable Securities held by such Holder (which request shall specify the
maximum number of Registrable Securities intended to be disposed of by such
Holder).  The Company shall as expeditiously as possible use its best efforts to
effect the registration under the Securities Act of the Registrable Securities
which the Company has been so requested to register by the Initiating Holder and
any other Holders which have made such written request (subject to any limits
that may be imposed by the SEC pursuant to Rule 415 under the Securities
Act).  The Company shall use its best efforts (i) to effect as soon as
practicable (but, in any event, within 45 days of the receipt of the Holder
Demand or, in the event the SEC reviews and has written comments to the
registration statement, within 120 days of the receipt of the Holder Demand) the
registration of Registrable Securities for distribution in accordance with the
intended method of distribution set forth in a written request delivered by the
Majority Participating Holders and (ii) if requested by the Majority
Participating Holders, obtain acceleration of the effective date of the
registration statement relating to such registration.
 
(b)           Registration Statement Form.  Registrations under this Section 2.1
shall be on such appropriate form of the SEC, which the Company is then eligible
to use for such purpose (i) as shall be selected by the Company and as shall be
reasonably acceptable to the Majority Participating Holders and (ii) as shall
permit the disposition of such Registrable Securities in accordance with the
intended method or methods of disposition
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
specified in such Participating Holders’ requests for such registration,
including, without limitation, a continuous or delayed basis offering pursuant
to Rule 415 under the Securities Act to the extent available to the
Company.  The Company agrees to include in any such registration statement all
information which, in the opinion of counsel to the Participating Holders and
counsel to the Company, is necessary or desirable to be included therein.
 
(c)           Expenses.  The Company shall pay, and shall be responsible for,
all Registration Expenses in connection with any registration requested pursuant
to this Section 2.1.
 
(d)           Effective Registration Statement.  A registration requested
pursuant to this Section 2.1 shall not be deemed a Demand Registration
(including for purposes of Section 2.1(g)) unless a registration statement with
respect thereto has become effective and unless the Participating Holders are
able to sell at least 80% of the Registrable Securities requested to be included
in such registration; provided, that a registration which is withdrawn at the
sole request of the Majority Participating Holders pursuant to Section 2.1(f)
will count as a Demand Registration unless (i) the Demand Registration does not
become effective because a material adverse change has occurred, or is
reasonably likely to occur, in the condition (financial or otherwise),
prospects, business, assets or results of operations of the Company and its
subsidiaries taken as a whole subsequent to the date of the delivery of the
Demand Exercise Notice, (ii) after the Demand Registration has become effective,
such registration is interfered with by any stop order, injunction, or other
order or requirement of the SEC or other governmental agency or court, (iii) the
Demand Registration is withdrawn at the request of the Majority Participating
Holders due to the advice of the managing underwriter(s) that the Registrable
Securities covered by the registration statement could not be sold in such
offering within a price range acceptable to the Majority Participating Holders,
(iv) the Demand Registration is withdrawn for any reason at any time during a
Postponement Period or within 10 days thereafter or (v) the Participating
Holders reimburse the Company for any and all Registration Expenses incurred by
the Company in connection with such request for a Demand Registration that was
withdrawn or not pursued, in which case the Demand Registration shall not be
deemed to have been effected and will not count as a Demand Registration.
 
(e)           Selection of Underwriters.  The underwriters of each underwritten
offering of the Registrable Securities pursuant to this Section 2.1 shall be
selected by the Majority Participating Holders, which underwriters shall be
reasonably acceptable to the Company.
 
(f)           Right to Withdraw.  Any Participating Holder shall have the right
to withdraw its request for inclusion of Registrable Securities in any
registration statement pursuant to this Section 2.1 at any time prior to the
effective date of such registration statement by giving written notice to the
Company of its request to withdraw.  Upon receipt of notices from the Majority
Participating Holders to such effect, the Company shall cease all efforts to
obtain effectiveness of the applicable registration statement, and whether the
Initiating Holder’s request for registration pursuant to this Section 2.1 shall
be counted as a Demand Registration for purposes of Section 2.1(g) shall be
determined in accordance with Section 2.1(d) above.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(g)           Limitations on Registration on Demand.  The Holders shall be
entitled to require the Company to effect, and the Company shall be required to
effect, three (3) registrations in the aggregate pursuant to this Section 2.1
(each, a “Demand Registration”): provided, however, that the Company shall not
be required to have a registration statement declared effective pursuant to a
Demand Registration until at least 90 days after the effective date of any other
registration statement filed by the Company pursuant to a previous Demand
Registration.
 
(h)           Priority in Registrations on Demand.  If any registration pursuant
to a Holder Demand involves an underwritten offering and the managing
underwriter(s) of such offering shall inform the Company in writing of its
belief that the number of Registrable Securities requested to be included in
such registration pursuant to this Section 2.1, when added to the number of any
other securities to be offered in such registration, would materially adversely
affect such offering, then the Participating Holders shall be entitled to
participate on a pro rata basis based on the number of shares of Registrable
Securities requested to be included in the offering by each such Participating
Holder prior to the inclusion of any securities other than Registrable
Securities.
 
(i)           Postponement.  The Company shall be entitled once in any twelve
month period to postpone for a reasonable period of time (but not exceeding 60
days) (the “Postponement Period”) the filing of any registration statement
required to be prepared and filed by it pursuant to this Section 2.1 if the
Company determines, in its reasonable judgment, upon advice of counsel, as
authorized by a resolution of the Board of Directors, that such registration and
offering would require premature disclosure of any material financing, material
corporate reorganization or other material transaction involving the Company,
and promptly gives the Participating Holders written notice of such
determination, containing, to the extent each such Participating Holder agrees
to keep such information confidential in accordance with Regulation FD, a
specific statement of the reasons for such postponement and an approximation of
the anticipated delay.
 
2.2.           Incidental Registration.
 
(a)           Right to Include Registrable Securities.  If the Company at any
time proposes to register any of its equity securities under the Securities Act
by registration on Form S-l, S-2 or S-3, or any successor or similar form(s)
(except registrations (i) pursuant to Section 2.1, (ii) solely for registration
of equity securities in connection with an employee benefit plan (as defined in
Rule 405 under the Securities Act) or dividend reinvestment plan or stock option
or stock incentive plan on Form S-8 or any successor form thereto, (iii) in
connection with any acquisition or merger on Form S-4 or any successor form
thereto, or (iv) of the Common Stock issuable to Lincoln Park pursuant to the
equity line of credit to be entered into by the Company with Lincoln Park
pursuant to the Term Sheet dated as of January 20, 2014 between the Company and
Lincoln Park and the Common Stock to be issued to Lincoln Park and no more than
one other investor in connection therewith in a bridge financing at $.55 per
share for gross proceeds of up to $1 million (the “Lincoln Equity Line”)),
whether or not for sale for its own account, it will at each such time give
prompt written notice (but in no event less than 30 days prior to the initial
filing of a registration statement with respect thereto) to each of the Holders
of its intention to do so and such notice shall offer the Holders of such
Registrable Securities the opportunity to register under such registration
statement such number of Registrable Securities as each such Holder may request
in writing.  Upon the written request of any
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
of the Holders (which request shall specify the maximum number of Registrable
Securities intended to be disposed of by such Holder), made as promptly as
practicable and in any event within 20 days after the receipt of any such
notice, the Company shall include in such registration under the Securities Act
all Registrable Securities which the Company has been so requested to register
by each Holder; provided, however, that if, at any time after giving written
notice of its intention to register any equity securities and prior to the
effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason not to register or to
delay registration of such equity securities, the Company shall give written
notice of such determination and its reasons therefor to the Holders and (i) in
the case of a determination not to register, shall be relieved of its obligation
to register any Registrable Securities in connection with such registration (but
not from any obligation of the Company to pay the Registration Expenses in
connection therewith as provided for in Section 2.2(d)), without prejudice,
however, to the rights of the Holders to request that such registration be
effected as a registration under Section 2.1 and (ii) in the case of a
determination to delay registering, shall be permitted to delay registering any
Registrable Securities, for the same period as the delay in registering such
other securities.  No registration effected under this Section 2.2 shall relieve
the Company of its obligation to effect any registration upon request under
Section 2.1.
 
(b)           Right to Withdraw; Option to Participate in Shelf Takedowns.  Any
Holder shall have the right to withdraw its request for inclusion of Registrable
Securities in any registration statement pursuant to this Section 2.2 at any
time prior to the effective date of such registration statement by giving
written notice to the Company of its request to withdraw.  In the event that the
Holder has requested inclusion of Registrable Securities in a shelf
registration, the Holder shall have the right, but not the obligation, to
participate in any offering of the Company’s equity securities under such shelf
registration.
 
(c)           Priority in Incidental Registrations.  If any registration
pursuant to this Section 2.2 involves an underwritten offering and the managing
underwriter(s) of such offering shall inform the Company in writing of its
belief that the number of Registrable Securities requested to be included in
such registration or offering, when added to the number of other equity
securities to be offered in such registration or offering, would materially
adversely affect such offering, then the Company shall include in such
registration or offering, to the extent of the number and type which the Company
is so advised can be sold in (or during the time of) such registration or
offering without so materially adversely affecting such registration or offering
(the “Section 2.2 Sale Amount”), (i) all of the securities proposed by the
Company to be sold for its own account; (ii) thereafter, to the extent the
Section 2.2 Sale Amount is not exceeded, the Registrable Securities requested by
the Participating Holders (provided that if all of the Registrable Securities
requested by the Participating Holders may not be included, the Participating
Holders shall be entitled to participate on a pro rata basis based on the
aggregate number of shares of Registrable Securities requested by the
Participating Holders to be registered); and (iii) thereafter, to the extent the
Section 2.2 Sale Amount is not exceeded, any other securities of the Company
requested to be included by Company stockholders holding other such registration
rights on a pro rata basis based on the aggregate number of shares requested by
the Participating Holders and the other Company stockholders to be registered;
provided, that in any event the Participating Holders of Registrable Securities
shall be entitled to register at least 30% of the securities to be included in
any such registration.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(d)           Expenses.  The Company shall pay, and shall be responsible for,
all Registration Expenses in connection with any registration requested pursuant
to this Section 2.2.
 
(e)           Selection of Underwriters.  The underwriters of each underwritten
offering of the Registrable Securities pursuant to this Section 2.2 shall be
selected by the Company provided that the Majority Participating Holders shall
have the right to select a co-managing underwriter.
 
(f)           Right to Terminate Registration.  The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section 2.2
prior to the effectiveness of such registration, whether or not any Holder has
elected to include Registrable Securities in such registration.
 
2.3.           Registration Procedures.
 
(a)           If and whenever the Company is required to effect the registration
of any Registrable Securities under the Securities Act pursuant to either
Section 2.1 or Section 2.2 hereof, the Company shall use its best efforts to
effect the registration and the sale of such Registrable Securities in
accordance with the intended method of disposition thereof, and pursuant thereto
the Company shall act as expeditiously as possible:
 
(i)            use its best efforts to prepare and file with the SEC as soon as
practicable (and in the case of a demand pursuant to Section 2.1, within 30 days
after receipt by the Company of a Demand Exercise Notice) a registration
statement on an appropriate registration form of the SEC for the disposition of
such Registrable Securities in accordance with the intended method of
disposition thereof which registration statement shall comply as to form in all
material respects with the requirements of the applicable form and include all
financial statements required by the SEC to be filed therewith, and thereafter
use its best efforts to cause such registration statement to become and remain
effective (A) with respect to an underwritten offering, for a period of at least
90 days or until all shares subject to such registration statement have been
sold and (B) with respect to any other registration, until the earlier of (1)
the sale of all Registrable Securities thereunder and (2) the 18 month
anniversary of the effective date of such shelf registration;
 
(ii)           use its best efforts to prepare and file with the SEC any
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective and to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement in accordance with the intended methods of disposition by
the Participating Holders set forth in such registration statement for such
period as provided for in Section 2.3(a)(i) above;
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(iii)          furnish, without charge, to each Participating Holder and each
underwriter such number of conformed copies of such registration statement and
of each such amendment and supplement thereto (in each case including all
exhibits), such number of copies of the prospectus contained in such
registration statement (including each preliminary prospectus and summary
prospectus) and any other prospectus filed under Rule 424 under the Securities
Act, in conformity with the requirements of the Securities Act, and such other
documents, as the Majority Participating Holders and such underwriters may
request (it being understood that the Company consents to the use of such
prospectus or any amendment or supplement thereto by each Participating Holder
and the underwriters in connection with the offering and sale of the Registrable
Securities covered by such prospectus or any amendment or supplement thereto);
provided, that the Company shall have no obligation to provide any document
pursuant to this clause that is available on the SEC’s EDGAR system;
 
(iv)           use its best efforts (A) to register or qualify all Registrable
Securities and other securities covered by such registration statement under
such state securities or “blue sky” laws where an exemption is not available and
as the Majority Participating Holders or any managing underwriter shall
reasonably request, (B) to keep such registration or qualification in effect for
so long as such registration statement remains in effect, and (C) to take any
and all other actions which may be necessary or advisable to enable the
Participating Holders or underwriters to consummate the disposition in such U.S.
jurisdictions of the securities to be sold by the Participating Holders or
underwriters, except that the Company shall not for any such purpose be required
to qualify generally to do business as a foreign corporation in any jurisdiction
wherein it would not, but for the requirements of this Section 2.3(a)(iv), be
obligated to be so qualified or file a general consent to service of process in
any such jurisdiction;
 
(v)            without limiting Section 2.3(a)(iv) above, use its best efforts
to cause all Registrable Securities covered by such registration statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary in the opinion of counsel to the Company and counsel to the
Participating Holders to consummate the disposition of such Registrable
Securities;
 
(vi)           to the extent any Participating Holder could be deemed to be an
“underwriter” for purposes of Section 11 of the Securities Act in connection
with such registration of Registrable Securities, furnish to each Participating
Holder and each underwriter a signed counterpart of (A) an opinion of counsel
for the Company and (B) a “comfort” letter signed by the independent public
accountants who have certified the Company’s financial statements included or
incorporated by reference in such registration statement, in each case,
addressed to each Participating Holder and each underwriter covering matters
with respect to such registration statement (and the prospectus included
therein) as such Majority Participating Holders and managing underwriter(s)
shall request;
 
(vii)          promptly notify each Participating Holder and each managing
underwriter (A) when such registration statement, any pre-effective amendment,
the prospectus or any prospectus supplement related thereto or post-effective
amendment to such registration statement has been filed, and, with respect to
such registration statement or any post-effective amendment, when the same has
become effective; (B) of
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
the receipt by the Company of any comments from the SEC or receipt of any
request by the SEC for additional information with respect to any registration
statement or the prospectus related thereto or any request by the SEC for
amending or supplementing the registration statement and the prospectus used in
connection therewith; (C) of the issuance by the SEC of any stop order
suspending the effectiveness of such registration statement or the initiation of
any proceedings for that purpose; (D) of the receipt by the Company of any
notification with respect to the suspension of the qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction or the initiation of any proceeding for such purpose; (E) at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, upon discovery that, or upon the happening of any event as a
result of which, the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, in the light of the circumstances under which they were
made, and in the case of this clause (E), promptly prepare and furnish, at the
Company’s expense, to each Participating Holder and each managing underwriter a
number of copies of a supplement to or an amendment of such prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made; and (F) at any time when the representations and warranties of
the Company contemplated by Section 2.4(a) or (b) hereof cease to be true and
correct;
 
(viii)        otherwise comply with all applicable rules and regulations of the
SEC, and make available to its security holders, as soon as practicable, an
earnings statement covering the period of at least 12 consecutive months
beginning with the first full calendar month after the effective date of such
registration statement, which earnings statement shall satisfy the provisions of
Section 1l(a) of the Securities Act and Rule 158 promulgated thereunder;
 
(ix)           provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by such registration statement from and
after a date not later than the effective date of such registration statement;
 
(x)            use its best efforts to cause all Registrable Securities covered
by such registration statement to be listed on the principal securities exchange
on which similar securities issued by the Company are then listed (if any), if
the listing of such Registrable Securities is then permitted under the rules of
such exchange;
 
(xi)           deliver promptly to counsel to the Participating Holders and
each, underwriter, if any, participating in the offering of the Registrable
Securities, copies of all correspondence between the SEC and the Company, its
counsel or auditors and all memoranda relating to discussions with the SEC or
its staff with respect to such registration statement;
 
(xii)          use its best efforts to obtain the withdrawal of any order
suspending the effectiveness of the registration statement;
 
(xiii)        provide a CUSIP number for all Registrable Securities, no later
than the effective date of the registration statement and, to the extent
required, provide the applicable transfer agents with printed certificates for
the Registrable Securities which are in a form eligible for deposit with The
Depository Trust Company;
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(xiv)         cause its officers and employees to participate in, and to
otherwise facilitate and cooperate with the preparation of the registration
statement and prospectus and any amendments or supplements thereto (including
participating in meetings, drafting sessions, due diligence sessions and the
marketing of the Registrable Securities covered by the registration statement
(including, without limitation, participation in “road shows”) taking into
account the Company’s business needs;
 
(xv)          enter into and perform its obligations under such customary
agreements (including, without limitation, if applicable, an underwriting
agreement as provided for in Section 2.4 herein) and take such other actions as
the Majority Participating Holders or managing underwriter(s) shall reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities;
 
(xvi)         promptly incorporate in a prospectus supplement or post-effective
amendment such information as the managing underwriter(s) or Majority
Participating Holders reasonably request to be included therein relating to the
plan of distribution with respect to such Registrable Securities; and make all
required filings of such prospectus supplement or post-effective amendment as
soon as practicable after being notified of the matters to be incorporated in
such prospectus supplement or post-effective amendment;
 
(xvii)        cooperate with each Participating Holder and each underwriter, and
their respective counsel in connection with any filings required to be made with
FINRA or any securities exchange on which such Registrable Securities are traded
or will be traded;
 
(xviii)       cooperate with the Participating Holders and the managing
underwriter(s) to facilitate the timely preparation and delivery of certificates
not bearing any restrictive legends representing the Registrable Securities to
be sold, and cause such Registrable Securities to be issued in such
denominations and registered in such names in accordance with the underwriting
agreement prior to any sale of Registrable Securities to the underwriters or, if
not an underwritten offering, in accordance with the instructions of the
Participating Holders at least five business days prior to any sale of
Registrable Securities and instruct any transfer agent or registrar of
Registrable Securities to release any stop transfer orders in respect thereof;
 
(xix)         to the extent required by the rules and regulations of FINRA,
retain a Qualified Independent Underwriter, which shall be reasonably acceptable
to the Majority Participating Holders; and
 
(xx)          take no direct or indirect action prohibited by Regulation M under
the Exchange Act; provided, however, that to the extent that any prohibition is
applicable to the Company, the Company will take such action as is necessary to
make any such prohibition inapplicable.
 
(b)           If the disposition by a Participating Holder of its securities is
discontinued because of the happening of any event of the kind described in
Section 2.3(a)(vii)(C) or (E), the Company shall extend the period of
effectiveness of the registration statement by the number of days during the
period from and including the date of the giving of such notice to and including
the date when the Participating Holder shall have received
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
copies of the supplemented or amended prospectus contemplated by Section
2.3(a)(vii)(E); and, if the Company shall not so extend such period, the
Participating Holder’s request pursuant to which such registration statement was
filed shall not be counted for purposes of the requests for registration to
which the Participating Holder is entitled pursuant to Section 2.1 hereof.  If
for any other reason the effectiveness of any registration statement filed
pursuant to Section 2.1 or Section 2.2 is suspended or interrupted prior to the
expiration of the time period regarding the maintenance of the effectiveness of
such registration statement required by Section 2.3(a)(i) so that Registrable
Securities may not be sold pursuant thereto, the applicable time period shall be
extended by the number of days equal to the number of days during the period
beginning with the date of such suspension or interruption to and ending with
the date when the sale of Registrable Securities pursuant to such registration
statement may be resumed.
 
(c)           If any such registration statement or comparable statement under
“blue sky” laws refers to any Holder by name or otherwise as the Holder of any
securities of the Company, then such Holder shall have the right to require (i)
the insertion therein of language, in form and substance reasonably satisfactory
to such Holder and the Company, and subject to any comments made by the SEC
staff, to the effect that the holding by such Holder of such securities is not
to be construed as a recommendation by such Holder of the investment quality of
the Company’s securities covered thereby and that such holding does not imply
that such Holder will assist in meeting any future financial requirements of the
Company, or (ii) in the event that such reference to such Holder by name or
otherwise is not in the judgment of the Company, as advised by counsel, required
by the Securities Act or any similar federal statute or any state “blue sky” or
securities law then in force, the deletion of the reference to such Holder.
 
(d)           Holders may seek to register different types of Registrable
Securities simultaneously and the Company shall use its reasonable best efforts
to effect such registration and sale in accordance with the intended method or
methods of disposition specified by such holders.
 
2.4.           Underwritten Offerings.
 
(a)           Demanded Underwritten Offerings.  If requested by the underwriters
for any underwritten offering by the Participating Holders pursuant to a
registration requested under Section 2.1, the Company shall enter into a
customary underwriting agreement with the managing underwriter(s) selected by
the Majority Participating Holders (in accordance with Section 2.1(e)
hereto).  Such underwriting agreement shall be reasonably satisfactory in form
and substance to the Majority Participating Holders and the Company and shall
contain such representations and warranties by, and such other agreements on the
part of, the Company and such other terms as are generally prevailing in
agreements of that type, including, without limitation, customary provisions
relating to indemnification and contribution which are no less favorable to the
recipient than those provided in Section 2.6 hereof.  Each Participating Holder
shall be a party to such underwriting agreement; provided, that no Participating
Holder shall be required to make any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such Participating Holder, its ownership of
and title to the Registrable Securities and its intended method of distribution;
and any liability of any Participating Holder to any underwriter or other person
under such underwriting agreement shall be limited to liability arising from
breach of its representations and warranties and shall be limited to an amount
equal to the proceeds (net of expenses and underwriting discounts and
commissions) that it derives from such registration.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(b)           Incidental Underwritten Offerings.  In the case of a registration
pursuant to Section 2.2 hereof, if the Company shall have determined to enter
into an underwriting agreement in connection therewith, all of the Registrable
Securities to be included in such registration shall be subject to such
underwriting agreement.  Each Participating Holder shall be a party to such
underwriting agreement; provided, that no Participating Holder shall be required
to make any representations or warranties to or agreements with the Company or
the underwriters other than representations, warranties or agreements regarding
such Participating Holder, its ownership of and title to the Registrable
Securities and its intended method of distribution; and any liability of any
Participating Holder to any underwriter or other Person under such underwriting
agreement shall be limited to liability arising from breach of its
representations and warranties and shall be limited to an amount equal to the
proceeds (net of expenses and underwriting discounts and commissions) that it
derives from such registration.
 
2.5.           Preparation; Reasonable Investigation.  In connection with the
preparation and filing of each registration statement under the Securities Act
pursuant to this Agreement, the Company will give the Participating Holders, the
managing underwriter(s), and their respective counsel, accountants and other
representatives and agents the opportunity to participate in the preparation of
such registration statement, each prospectus included therein or filed with the
SEC, and each amendment thereof or supplement thereto or comparable statements
under securities or “blue sky” laws of any jurisdiction, and give each of the
foregoing parties access to its books and records, all financial and other
records, pertinent corporate documents and properties of the Company and its
subsidiaries, and such opportunities to discuss the business of the Company and
its subsidiaries with their respective directors, officers and employees and the
independent public accountants who have certified the Company and its
subsidiaries’ financial statements, and supply all other information and respond
to all inquiries requested by such Participating Holders, managing
underwriter(s), or their respective counsel, accountants or other
representatives or agents in connection with such registration statement, as
shall be necessary or appropriate, in the opinion of counsel to such
Participating Holder or managing underwriter(s), to conduct a reasonable
investigation within the meaning of the Securities Act, and the Company shall
not file any registration statement or amendment thereto or any prospectus or
supplement thereto to which the Majority Participating Holders or the managing
underwriter(s) shall object.
 
2.6.           Indemnification.
 
(a)           Indemnification by the Company.  The Company agrees that in the
event of any registration of any Registrable Securities under the Securities
Act, the Company shall, and hereby does, indemnify and hold harmless, to the
fullest extent permitted by law, (i) each of the Holders and their Affiliates,
(ii) each of the Holders’ and their Affiliates’ respective Affiliates, officers,
directors, successors, assigns, members, partners, shareholders, employees,
advisors, representatives, and agents, (iii) each other Person who participates
as an underwriter or Qualified Independent Underwriter in the offering or sale
of such securities, (iv) each Person who controls (within the meaning of the
Securities Act or the Exchange Act) any of the Persons listed in clauses (i),
(ii) or (iii) and (v) any representative (legal or otherwise) of any of the
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
Persons listed in clauses (i), (ii), (iii) or (iv) (collectively, the
“Indemnitees”) from and against any losses, penalties, fines, liens, judgments,
suits, claims, damages, liabilities, costs and expenses (including reasonable
attorney’s fees and any amounts paid in any settlement effected in compliance
with Section 2.6(e)) or liabilities, joint or several (or actions or
proceedings, whether commenced or threatened, in respect thereof, and whether or
not such Indemnitee is a party thereto) (“Losses”), to which such Indemnitee has
become or may become subject under the Securities Act or otherwise, insofar as
such Losses arise out of or are based upon (i) any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such securities were registered under the Securities Act, or any
preliminary prospectus, final prospectus or summary prospectus contained
therein, any amendment or supplement thereto, or any documents incorporated by
reference therein, (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or (iii) any violation by the Company of any federal,
state or common law rule or regulation applicable to the Company and relating to
action required of or inaction by the Company in connection with any such
registration, and the Company shall reimburse such Indemnitee for any reasonable
legal or any other fees or expenses incurred by it in connection with
investigating or defending any such Loss; provided that the Company shall not be
liable to an Indemnitee to the extent that any such Loss arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in such registration statement, any such preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement, or
document incorporated by reference, in reliance upon and in conformity with
written information furnished to the Company by or on behalf of such Indemnitee,
which specifically states that it is for use in the preparation of such
registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement.
 
(b)           Indemnification by Participating Holders.  As a condition to
including any Registrable Securities in any registration statement, the Company
shall have received an undertaking reasonably satisfactory to it from each
Participating Holder so including any Registrable Securities to, severally and
not jointly, to the fullest extent permitted by law, indemnify and hold harmless
(i) the Company, each director and officer of the Company (including each
officer of the Company that signed the registration statement), employees and
agents and each other Person, if any, who controls the Company within the
meaning of the Securities Act or Exchange Act and (ii) any underwriters of the
Registrable Securities, their officers and directors and each person who
controls such underwriters (within the meaning of the Securities Act or the
Exchange Act), with respect to any statement or alleged statement in or omission
or alleged omission from such registration statement, any preliminary
prospectus, final prospectus or summary prospectus contained therein, or any
amendment or supplement thereto, but only to the extent such statement or
alleged statement or omission or alleged omission was made in reliance upon and
in conformity with written information furnished by such Participating Holder to
the Company specifically for use in the preparation of such registration
statement, preliminary prospectus, final prospectus, summary prospectus,
amendment or supplement and such Participating Holder shall reimburse such
Indemnified Party for any reasonable legal or
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
any other fees or expenses reasonably incurred by them in connection with
investigating or defending any such Loss; provided, however, that the liability
of such Indemnifying Party under this Section 2.6(b) shall be limited to the
amount of proceeds (net of expenses and underwriting discounts and commissions)
received by such Indemnifying Party in the offering giving rise to such
liability.  Each Participating Holder shall also indemnify and hold harmless all
other prospective sellers and Participating Holders, their respective
Affiliates, officers, directors, successors, assigns, members, partners,
shareholders, employees, advisors, representatives, and agents, and each Person
who controls (within the meaning of the Securities Act or the Exchange Act) any
such seller or Participating Holder to the same extent as provided above with
respect to indemnification of the Company and underwriters.
 
(c)           Notices of Claims.  Promptly after receipt by an Indemnified Party
of notice of the commencement of any action or proceeding involving a claim
referred to in Section 2.6(a) or Section 2.6(b), such Indemnified Party shall,
if a claim in respect thereof is to be made against an Indemnifying Party, give
written notice to such Indemnifying Party of the commencement of such action or
proceeding; provided, however, that the failure of any Indemnified Party to give
notice as provided herein shall not relieve the Indemnifying Party of its
obligations under Section 2.6(a) or Section 2.6(b), except to the extent that
the Indemnifying Party is actually and materially prejudiced by such failure to
give notice, and shall not relieve the Indemnifying Party from any liability
which it may have to the Indemnified Party otherwise than under this Section
2.6.
 
(d)           Defense of Claims.  In case any such action or proceeding is
brought against an Indemnified Party, except as provided for in the next
sentence, the Indemnifying Party shall be entitled to participate therein and
assume the defense thereof, jointly with any other Indemnifying Party, with
counsel reasonably satisfactory to such Indemnified Party, and after notice from
the Indemnifying Party to such Indemnified Party of its election so to assume
the defense thereof and approval by the Indemnified Party of such counsel, the
Indemnifying Party shall not be liable to such Indemnified Party for any legal
expenses subsequently incurred by such Indemnified Party in connection with the
defense thereof other than costs of investigation and the Indemnified Party
shall be entitled to participate in such defense at its own expense.  If (i) the
Indemnifying Party fails to notify the Indemnified Party in writing, within 15
days after the Indemnified Party has given notice of the action or proceeding,
that the Indemnifying Party will indemnify the Indemnified Party from and
against all Losses the Indemnified Party may suffer resulting from, arising out
of, relating to, in the nature of, or caused by the claim, (ii) the Indemnifying
Party fails to provide the Indemnified Party with evidence acceptable to the
Indemnified Party that the Indemnifying Party will have the financial resources
to defend against the claim or proceeding and fulfill its indemnification
obligations hereunder, (iii) the Indemnifying Party fails to defend diligently
the action or proceeding within 15 days after receiving notice of such failure
from such Indemnified Party; (iv) such Indemnified Party reasonably shall have
concluded (upon advice of its counsel) that there may be one or more legal
defenses available to such Indemnified Party or other indemnified parties which
are not available to the Indemnifying Party; or (v) if such Indemnified Party
reasonably shall have concluded (upon advice of its counsel) that, with respect
to such claims, the Indemnified Party and the Indemnifying Party may have
different, conflicting, or adverse legal positions or interests then, in any
such case, the Indemnified Party shall have the right to assume or continue its
own defense and the Indemnifying Party shall be liable for any fees and expenses
therefor; provided, that the Indemnifying Party shall not be liable for the fees
and expenses of more than one counsel (and such other local counsel as the
Indemnified Parties shall determine to be reasonably necessary) at any time for
all Indemnified Parties.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
(e)           Consent to Entry of Judgment and Settlements.  No Indemnifying
Party shall be liable for any settlement of any action or proceeding effected
without its written consent, which consent shall not be unreasonably withheld,
provided, that, in the case where the Indemnifying Party shall have failed to
take any of the actions listed in clauses (i), (ii) or (iii) of the last
sentence of Section 2.6(d), the Indemnified Party shall have the right to
compromise or settle such action on behalf of and for the account, expense, and
risk of the Indemnifying Party and the Indemnifying Party will remain
responsible for any Losses the Indemnified Party may suffer resulting from,
arising out of, relating to, in the nature of, or caused by the action or
proceeding to the fullest extent provided in this Section 2.6.  No Indemnifying
Party shall, without the written consent of the Indemnified Party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
Indemnified Party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (A) includes an unconditional
release of the Indemnified Party from all liability arising out of such action
or claim, (B) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any Indemnified Party and
(C) does not require any inaction or action other than the payment of money by
the Indemnifying Party.
 
(f)           Contribution.  If for any reason the indemnification provided for
in Sections 2.6(a), (b) or (g) is unavailable to an Indemnified Party or
insufficient in respect of any Losses referred to therein, then, in lieu of the
amount paid or payable under Sections 2.6(a), (b) or (g), the Indemnifying Party
shall contribute to the amount paid or payable by the Indemnified Party as a
result of such Loss (i) in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand, and the Indemnified
Party on the other, with respect to the statements or omissions which resulted
in such Loss, as well as any other relevant equitable considerations, or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law
or if the allocation provided in this clause (ii) provides a greater amount to
the Indemnified Party than clause (i) above, in such proportion as shall be
appropriate to reflect not only the relative fault but also the relative
benefits received by the Indemnifying Party and the Indemnified Party from the
offering of the securities covered by such registration statement as well as any
other relevant equitable considerations.  The relative fault shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Indemnifying Party or the
Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission.  The parties hereto agree that it would not be just and equitable if
contributions pursuant to this Section 2.6(f) were to be determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to in the preceding sentence of this
Section 2.6(f).  No Person guilty of fraudulent misrepresentation (within the
meaning of Section 1l(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  The amount paid or payable by an Indemnified Party as a
result of the Losses referred to in Sections 2.6(a), (b) or (g) shall be deemed
to include, subject to the limitations set forth in Sections 2.6(a), (b) and
(g), any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or
claim.  Notwithstanding anything in this Section 2.6(f) to the contrary, no
Participating Holder shall be required to contribute any amount in excess of the
proceeds (net of expenses and underwriting discounts and commissions) received
by such Participating Holder from the sale of the Registrable Securities in the
offering to which the Losses of the indemnified parties relate.
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
(g)           Other Indemnification.  Indemnification and contribution similar
to that specified in the preceding subsections of this Section 2.6 (with
appropriate modifications) shall be given by the Company and the Participating
Holders with respect to any required registration or other qualification of
securities under state or “blue sky” law or regulation.  The indemnification
agreements contained in this Section 2.6 shall be in addition to any other
rights to indemnification or contribution which any Indemnified Party may have
pursuant to law or contract and shall remain operative and in full force and
effect regardless of any investigation made by or on behalf of any Indemnitee or
other Indemnified Party and shall survive the transfer of any of the Registrable
Securities by any such party.
 
(h)           Indemnification Payments.  The indemnification and contribution
required by this Section 2.6 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or a Loss is incurred.
 
2.7.           Limitation on Sale of Securities.
 
(a)           For the Company and Others.  If the Company receives a request for
registration pursuant to an underwritten offering of Registrable Securities
pursuant to Section 2.1 or 2.2 hereof, and if such a request is being
implemented or has not been withdrawn or abandoned, the Company agrees that (i)
the Company shall not effect any public or private offer, sale, distribution or
other disposition of any of its equity securities or of any security convertible
into or exchangeable or exercisable for any equity security of the Company or
effect any registration of any of such securities under the Securities Act (in
each case, other than (x) option grants to employees pursuant to the Company’s
option plan, (y) as part of such registration and (z) as a registration using
Form S-8 or any successor or similar form which is then in effect), whether or
not for sale for its own account, during the period beginning on the date the
Company receives such request until 90 days after the effective date of such
registration (or such shorter period as the managing underwriter(s) may require)
and (ii) the Company shall use its commercially reasonable efforts to obtain
from each of its officers, directors and beneficial owners of 5% or more of
Common Stock, an agreement not to effect any public or private offer, sale,
distribution or other disposition of Common Stock, or any securities that are
convertible or exchangeable or exercisable for Common Stock, during the period
referred to in clause (i) of this paragraph, including, without limitation, a
sale pursuant to Rule 144 under the Securities Act.
 
(b)           For the Holders.  If the Company receives a request for
registration pursuant to an underwritten offering of Registrable Securities
pursuant to Section 2.1 or 2.2 hereof, and if such a request is being
implemented or has not been withdrawn or abandoned, each Holder agrees that, to
the extent requested in writing by the managing underwriter(s); it will not
effect any public or private offer, sale, distribution or other disposition of
any Registrable Securities, or any securities convertible into or exchangeable
or exercisable for such Registrable Securities (other than the conversion of
shares of the Convertible Note), including, without limitation,
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
any sale pursuant to Rule 144 under the Securities Act, during the 90-day period
beginning on the effective date of such registration statement (or such shorter
period as the managing underwriter(s) may require), provided, that each Holder
has received the written notice required by Sections 2.1(a) and 2.2(a); and
further, provided, that in connection with such underwritten offering each
officer and director of the Company and all stockholders owning more than 5% of
the Company’s Common Stock are subject to restrictions substantially equivalent
to those imposed on the Holders.
 
2.8.           No Required Sale.  Nothing in this Agreement shall be deemed to
create an independent obligation on the part of any of the Holders to sell any
Registrable Securities pursuant to any effective registration statement.
 
2.9.           Rule 144; Rule 144A; Regulation S.  The Company covenants that,
at its own expense, it will file the reports required to be filed by it under
the Securities Act and the Exchange Act, and it will take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable such Holder to sell Registrable Securities without registration under
the Securities Act within the limitation of the exemptions provided by (i) Rules
144, 144A or Regulation S under the Securities Act or (ii) any similar rule or
regulation hereafter adopted by the SEC.  Upon the request of a Holder, the
Company, at its own expense, will promptly deliver to such Holder (i) a written
statement as to whether it has complied with such requirements (and such Holder
shall be entitled to rely upon the accuracy of such written statement), (ii) a
copy of the most recent annual or quarterly report of the Company and (iii) such
other reports and documents as such Holder may reasonably request in order to
avail itself of any rule or regulation of the SEC allowing it to sell any
Registrable Securities without registration.
 
2.10.           Adjustments.  At the request of any Holder, in the event of any
change in the capitalization of the Company as a result of any stock split,
stock dividend, reverse split, combination, recapitalization, merger,
consolidation, or otherwise, the provisions of this Section 2 shall be
appropriately adjusted.  The Company agrees that it shall not effect or permit
to occur any combination or subdivision of shares which would adversely affect
the ability of the Holders to include any Registrable Securities in any
registration contemplated by this Agreement.
 
SECTION 3.  Subsequent Registration Rights; No Inconsistent Agreements.
 
3.1.           Limitations on Subsequent Registration Rights.  Except with
respect to the registration of the Common Stock to be issued pursuant to Lincoln
Equity Line, from and after the date of this Agreement and for so long as the
(x) the Convertible Note remains outstanding, (y) the Warrant remains
outstanding or (z) the Investor Percentage Interest (as defined in the Investor
Right Agreement between Investor and the Company dated January 28, 2014) is 0.5%
or greater, without the prior written consent of the Investor, the Company shall
not enter into an agreement that grants a holder or prospective holder of any
securities of the Company demand or incidental registration rights that by their
terms are not subordinate to the registration rights granted to the Holders in
this Agreement.  Except with respect to the registration of the shares of Common
Stock to be issued pursuant to the Lincoln Equity Line, so long as the Holders
hold Registrable Securities, the Company shall not enter into any agreement
granting a holder or prospective holder of securities of the Company
registration rights that are senior to the
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
rights of the Holders hereunder and if, after the date of this Agreement, the
Company enters into any other agreement with respect to the registration of any
of its equity securities, and the terms contained therein are more favorable to,
or less restrictive on, the other party thereto than the terms and conditions
contained in this Agreement (insofar as they are applicable) with respect to the
Holders, then the terms of this Agreement shall immediately be deemed to have
been amended without further action by the Company or the Holders so that the
Holders shall be entitled to the benefit of any such more favorable or less
restrictive terms or conditions.
 
3.2.           No Inconsistent Agreements.  The Company will not, on or after
the date of this Agreement, enter into any agreement with respect to its
securities which is inconsistent with the rights granted to the Holders in
Section 2 or otherwise conflicts with the provisions of Section 2, other than
any customary lock-up agreement with the underwriters in connection with any
offering effected hereunder, pursuant to which the Company shall agree not to
register for sale, and the Company shall agree not to sell or otherwise dispose
of, Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, for a specified period (not to exceed 180 days)
following such offering.  The Company warrants that the rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
any other agreements to which the Company is a party or by which it is
bound.  The Company has not previously entered into any agreement with respect
to its securities granting any registration rights to any Person that is in
force or effect as of the date hereof or will become effective after the date
hereof.
 
SECTION 4.  Miscellaneous.
 
4.1.           Amendments and Waivers.  This Agreement and any of the provisions
hereof may be amended, waived (either generally or in a particular instance and
either retroactively or prospectively), modified or supplemented, in whole or in
part, only by written agreement of the Company and the Investor; provided,
however, that any amendment, waiver, modification or supplement of Section 2.6
shall require the written agreement of the Company and Holders holding at least
a majority of the Registrable Securities; and provided, further, that the
observance of any provision of this Agreement may be waived in writing by the
party that will lose the benefit of such provision as a result of such
waiver.  The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach, except as
otherwise explicitly provided for in such waiver.  Except as otherwise expressly
provided herein, no failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.  The execution of a counterpart signature page to this
Agreement after the date hereof by any Person as provided for herein shall not
require consent of any party hereto and shall not be deemed an amendment to this
Agreement.
 
4.2.           Assignment.  This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and any of their
respective successors, personal representatives and permitted assigns who agree
in writing to be bound by the terms hereof.  The Company may not assign any of
its rights or delegate any of its duties under this Agreement without the prior
written consent of the Holders.  Any Holder may, at its election and at any time
or from time to time, assign its rights and delegate its duties under this
Agreement, in whole or in part, to an Affiliate or to any Person to whom the
Holder sells, assigns or otherwise transfers any of its Registrable Securities
(an “Assignee”); provided that, no such assignment shall be binding upon or
obligate the Company to any such Assignee unless and until the Assignee delivers
to the Company (i) a written notice stating the
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
name and address of the Assignee and identifying the securities with respect to
which such rights are being assigned, if any, and (ii) a written instrument by
which such Assignee agrees to be bound by the obligations imposed upon Holders
under this Agreement to the same extent as if such Assignee were a party hereto
(or executes and delivers to the Company a counterpart to this Agreement and
agrees to be treated as a “Holder” for all purposes of this Agreement).
 
4.3.           Third Party Beneficiaries.  This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever, under or by reason of this Agreement, other than Persons
entitled to indemnification under Section 2.6.
 
4.4.           Notice.  Unless otherwise provided herein, all notices, requests,
demands, claims and other communications provided for under the terms of this
Agreement shall be in writing and shall be delivered personally, by facsimile
(with receipt confirmed telephonically) or sent by certified, registered or
express mail, postage prepaid.  Any such notice shall be deemed given if
delivered personally or facsimile, on the date of such delivery or such
confirmation is received, or if sent by reputable overnight courier, on the
first business day following the date of such mailing, as follows:
 
(a)           If to any Holder, to:
 
VDF FutureCeuticals, Inc.
2692 N. State Rt. 1-17
Momence, IL 60954
Facsimile: 815-472-3529
Attention: John Hunter


With a copy to (which shall not constitute notice):
 
Sidley Austin LLP
 
One South Dearborn Street
 
Chicago, Illinois 60603
 
Facsimile:  (312) 853-7036
 
Attention:  Pran Jha
 
(b)           If to the Company, to:
 
KonaRed Corporation
2829 Ala Kalani Kaumaka St., Suite F-133
Koloa, HI 96756
Facsimile: (808) 442-9922
Attention: Shaun Roberts
With a copy to (which shall not constitute notice):
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
Clark Wilson LLP
900-885 West Georgia Street
Vancouver, BC V6C 3H1
Canada
Facsimile: (604) 687-6314
Attention: Bernard Pinsky


Any party may by notice given in accordance with this Section 4.4 designate
another address or person for receipt of notices hereunder.
 
4.5.           Governing Law; Waiver of Jury Trial.
 
(a)           Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights and obligations of the parties hereto shall be
governed by, the laws of the State of New York, without giving effect to
principles of conflicts of laws.
 
(b)           Waiver of Jury Trial.  With respect to any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, each of the parties hereby irrevocably, to the extent not prohibited by
applicable law that cannot be waived, waives, and covenants that it will not
assert (whether as plaintiff, defendant or otherwise), any right to trial by
jury in any action arising in whole or in part under or in connection with this
Agreement or the transactions contemplated hereby, whether now existing or
hereafter arising, and whether sounding in contract, tort or otherwise, and
agrees that any of them may file a copy of this paragraph with any court as
written evidence of the knowing, voluntary and bargained-for agreement among the
parties irrevocably to waive its right to trial by jury in any action or
proceeding whatsoever between them relating to this Agreement or the
transactions contemplated hereby.  Such action or proceeding shall instead be
tried by a judge sitting without a jury.
 
4.6.           Remedies.  The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or was otherwise breached and
further agree that money damages or other remedy at law would not be a
sufficient or adequate remedy for any breach or violation of, or a default
under, this Agreement by them and that, in addition to all other remedies
available to them, each of them shall be entitled to an injunction restraining
such breach, violation or default or threatened breach, violation or default and
to any other equitable relief, including, without limitation, specific
performance of the terms and provisions of this Agreement.  Any requirements for
the securing or posting of any bond with respect to such remedy are hereby
waived by each of the parties hereto.  Each party further agrees that, in the
event of any action for an injunction or other equitable remedy in respect of
such breach or enforcement of specific performance, it will not assert the
defense that a remedy at law would be adequate.  In any action or proceeding
brought to enforce any provision of this Agreement (including the
indemnification provisions thereof), or where any provision hereof is validly
asserted as a defense, the successful party to such action or proceeding shall
be entitled to recover, to the extent permitted by applicable law, attorneys’
fees in addition to its costs and expenses and any other available remedy.
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
4.7.           Further Assurances.  Each party hereto shall cooperate with each
other party, shall do and perform or cause to be done and performed all further
acts and things, and shall execute and deliver all other agreements,
certificates, instruments, and documents as any other party hereto reasonably
may request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.
 
4.8.           Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.
 
4.9.           Entire Agreement.  This Agreement, the Settlement Agreement, the
Convertible Note, the Warrant and the documents referred to herein or therein or
delivered pursuant hereto or thereto, are intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or therein.  This Agreement, the Settlement Agreement, the Convertible
Note, the Warrant and the documents referred to herein or therein or delivered
pursuant hereto or thereto, supersede all prior agreements and understandings
between the parties with respect to such subject matter.
 
4.10.           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, all of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
4.11.           Defaults.  A default by any party to this Agreement in such
party’s compliance with any of the conditions or covenants hereof or performance
of any of the obligations of such party hereunder shall not constitute a default
by any other party.
 
4.12.           General Interpretive Principles.  Whenever used in this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires, any noun or pronoun shall be deemed to include the plural as
well as the singular and to cover all genders.  The headings of the sections,
paragraphs, subparagraphs, clauses and subclauses of this Agreement are for
convenience of reference only and shall not in any way affect the meaning or
interpretation of any of the provisions hereof.  Unless otherwise specified, the
terms “hereof,” “herein” and similar terms refer to this Agreement as a whole,
and references herein to Sections refer to Sections of this Agreement.  Words of
inclusion shall not be construed as terms of limitation herein, so that
references to “include,” “includes” and “including” shall not be limiting and
shall be regarded as references to non-exclusive and non-characterizing
illustrations.
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers hereunto duly authorized as of the
date first above written.
 



  KONARED CORPORATION             By:
“Shaun Roberts”
     
Name:
     
Title:
                    VDF FUTURECEUTICALS, INC.             By:
“John Hunter”
     
Name: John Hunter
     
Title: Executive Vice President
 





























 
 
 
23

--------------------------------------------------------------------------------